ORDER

Pro se Michigan resident Mark P. Donaldson appeals a district court judgment *209that dismissed his qui tam action filed under the False Claims Act, 31 U.S.C. § 3729 et seq. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Donaldson sued several employees of the United States Department of Agriculture, claiming-on behalf of the United States-that they had violated the False Claims Act in their assignment of points to applicants who succeeded in obtaining rural business enterprise grants. The United States chose not to exercise its right, granted by 31 U.S.C. § 3730(b)(4)(a), to intervene in the action and take over its prosecution, and so Donaldson pressed forward on his own.
Upon the motion of the United States, now acting as a defendant, the magistrate judge recommended that the district court dismiss the suit and deny Donaldson’s motion to amend as futile. Over Donaldson’s objections, the district court adopted the findings of the magistrate judge and dismissed the suit. The district court denied Donaldson’s timely motion for rehearing.
In his timely appeal, Donaldson reasserts his district court claims. Both parties have filed briefs.
Upon review, we affirm the district court’s judgment for the same reasons stated by that court in its March 30, 2001, order adopting the magistrate judge’s report. Rule 34(j)(2)(C), Rules of the Sixth Circuit.